Citation Nr: 0830177	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO. 06-22 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for multiple sclerosis 
(MS).

2. Entitlement to service connection for hammertoes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from March 1981 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

Multiple Sclerosis

The RO denied the claim of service connection for multiple 
sclerosis on the basis that the disorder was diagnosed in 
2004, 16 years after discharge, and that there is no medical 
evidence indicating that the disorder was diagnosed within 7 
years after such discharge. The Board finds additional 
development is required to ascertain whether any of the 
veteran's reported symptoms in service; or any reported 
symptoms occurring within the 7 year presumptive period for 
multiple sclerosis, may indicate that she incurred the 
disorder during or as a result of active military duty. 38 
C.F.R. § 3.307 (Service connection for multiple sclerosis may 
be established if the disease manifested itself to a 
compensable degree within 7 years of discharge from active 
service).

Although the Board has not reviewed the claim with a view 
towards resolution of its merits (i.e., whether it should or 
should not be granted), the Board provides the following to 
enable the RO/AMC to fully and properly adjudicate the claim.

The law provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

It has been observed that multiple sclerosis is a disease 
manifested by weakness, numbness, tingling, or unsteadiness 
in a limb; spastic paraparesis; retrobulbar neuritis; 
diplopia; disequilibrium; or a sphincter disturbance, such as 
urinary urgency or hesitation. Traut v. Brown, 6 Vet. App. 
495, 497 (1994). Multiple sclerosis is a disease with a 
prolonged course characterized by remissions and relapses 
over a course of many years. Bielby v. Brown, 7 Vet. App. 
238, 266 (1994).

There is presently no competent medical opinion in support of 
a finding that the disorder was incurred during or as a 
result of active military service. The veteran contends that 
symptoms of calf pain, decreased sensation of the lower 
extremities, and photophobia, noted during her active duty 
service period in 1985, 1987, and 1988, were manifestations 
of her subsequently diagnosed MS. However, the veteran was 
also then diagnosed with obesity, hypertension, deep vein 
thrombosis, back problems, skin problems, "dizziness," and 
at least one episode of left sided parathesis. 

Because the veteran is not a medically trained professional, 
she is not competent to offer an opinion as to a diagnosis, 
or the cause of a disorder. Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 
Competent medical evidence linking a disorder to symptoms is 
required. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1).

However, the veteran may provide competent lay evidence to 
report having symptoms such that one not medically trained 
experience or perceive. "Competent lay evidence" means "any 
evidence not requiring that the proponent have specialized 
education, training, or experience." Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person." 38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms); see Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994). 

As noted, the claim is presently remanded in part to enable 
the RO/AMC to provide a comprehensive VA medical examination 
to the veteran. In order that the examination correctly 
address the issue in this matter, it is critical that such 
examination be conducted with a review of the veteran's 
claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); 
Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder). 

Hammertoes

A September 2006 VA podiatry clinic note appears to indicate 
that the veteran's current hammertoes are a result of her 
active duty service period. A VA examination is therefore 
necessary to determine the etiology of the veteran's 
hammertoes.
Social Security Administration Records

The record includes an August 2005 letter from the Social 
Security Administration (SSA) which shows that the veteran 
was awarded disability benefits. The SSA file has not been 
associated with the veteran's claims file. 

VA has a duty to obtain SSA records when they may be 
relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). Accordingly, the 
RO should contact the SSA and obtain and associate with the 
claims file copies of the veteran's records regarding SSA 
benefits, including the complete medical records upon which 
any decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2007). 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for multiple sclerosis or 
hammertoes, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. The AMC/RO should also 
contact the SSA and obtain and associate 
with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. When the actions requested have been 
completed, schedule the veteran for an 
appropriate examination by a suitably 
qualified VA specialist. The purpose of 
the examination is to determine whether 
the veteran's current MS was incurred 
during active service or was manifest to 
a compensable degree within seven years 
of discharge from active duty service. 
The following considerations will govern 
the examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1). From an examination of all 
available evidence including 
that evidence reviewed in her 
VA claims folder including her 
service medical records, did 
the veteran have symptoms that 
can be identified as indicative 
of multiple sclerosis during 
the course of her military 
service from March 1981 to 
October 1988, and if so, what 
symptoms are so identified? 

(2). From an examination of all 
available evidence including 
that evidence reviewed in her 
VA claims folder, did the 
veteran have symptoms that can 
be indicative of multiple 
sclerosis within 7 years of her 
discharge from military service 
in October 1988, and if so, 
what symptoms are so 
identified?

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion, 
including discussion of the other 
diagnoses developed during the 
veteran's military service and 
whether they may be distinguished 
from any diagnosis rendered as a 
result of this remand.. 

3. The AMC/RO should schedule the veteran 
for an appropriate examination by a 
suitably qualified physician. The purpose 
of the examination is to determine 
whether the veteran's current hammertoes 
were incurred during active. The 
following considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular: 


The examiner should opine as to 
whether or not the veteran 
incurred hammertoes during 
active duty service. The 
examiner's attention is 
directed to the September 15, 
2006 VA podiatry clinic note 
which appears to indicate that 
the veteran's current 
hammertoes are etiologically 
related to her foot complaints 
during active duty service - 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an 
opinion. 

4. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issues.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, she must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




